Citation Nr: 9934772	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-17 862	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, to include PTSD.

2.  Entitlement to service connection for a hearing loss.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
an anxiety disorder, claimed as a nervous condition, denied 
service connection for hearing loss, and denied service 
connection for a back condition.  


REMAND

The veteran contends that during his service in Korea he was 
injured while riding in a truck that hit a land mine.  He 
claims that he was thrown from the truck and as a result of 
the accident he injured his back, and has an anxiety disorder 
and hearing loss.  In support of his contentions, the veteran 
has submitted several statements from a fellow servicemember 
who claimed to be riding on the truck with the veteran when 
it hit the land mine, and he witnessed the veteran being 
thrown from the truck.  

The only service records available for the veteran are his 
enlistment examination, other enlistment documents, and his 
separation examination, none of which show treatment for any 
injuries as reported by the veteran.  The RO has made several 
inquiries for the veteran's service medical records and for 
any SGO records to the National Personnel Record Center 
(NPRC).  In June 1995 and October 1996 the NPRC indicated 
that there were no medical records for the veteran on file at 
NPRC and that the veteran had "fire related service".  
Accordingly, it appears that any other service medical 
records were apparently destroyed in the accidental fire at 
the NPRC in 1973.  

The record reflects that the RO has requested that the 
veteran provide specific information pertaining to the 
reported land mine accident.  The veteran initially indicated 
that he was treated from September 1950 to April 1952 for 
injuries sustained in the reported land mine incident.  In a 
September 1996 statement, the veteran contended, based on 
talking with a fellow servicemember, that the land mine 
accident occurred in the Fall of 1951, in the "Hann River 
Valley somewhere around the Huan Chon Reservoir in Central 
Korea", and that at that time they were assigned to Co. 
"C", 378th Engr. (C) Bn.  It does not appear that the NPRC 
has been provided with this specific information, or that the 
RO has used this information to search any other official 
channels for additional records to document the veteran's 
contentions.  

Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions,  and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The RO should therefore make another 
attempt to obtain any supporting records to document the 
veteran's contentions.  In its most recent response, the NPRC 
requested that the veteran complete a NA Form 13055.  The 
record reflects that the veteran has completed such a form in 
the past, but has not provided the information cited in the 
September 1996 statement.  Accordingly, the veteran should be 
provided another opportunity to complete this document.

In his March 1996 substantive appeal (VA Form 9), the veteran 
indicated that he suffered from an anxiety disorder, which 
was previously claimed as a nervous condition, which he 
thought was probably post-traumatic stress disorder (PTSD), 
based on his reported duties during service.  As this claim 
for service connection for PTSD is essentially part of the 
claim for service connection for an anxiety disorder, and has 
not been addressed by the RO in a rating decision or in a 
supplemental statement of the case, it is referred to the RO 
for consideration.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he complete an NA Form 13055 
pertaining to the reported land mine 
incident in the Fall of 1991.  

2.  The RO should send another request to 
the NPRC, along with the additional 
information provided by the veteran, as 
well as the NA Form 13055 if available, 
asking that they conduct a special search 
for any available records which may 
document the reported land mine incident 
in the Fall of 1951 or any resulting 
injuries.  The RO should also attempt to 
obtain the sick call records for the 
veteran's unit for the Fall of 1951, as 
well as obtain any unit records which 
might report injuries that occurred.  All 
official channels should be utilized in 
attempting to secure this information.  
If any such records are not available, it 
should be so certified.  

3.  The RO should then review the 
veteran's claims for service connection 
on the basis of all evidence of record, 
to include the claim for PTSD.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period of time 
for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


